Citation Nr: 0002217	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-09 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a perforated right 
ear drum.

2.  Entitlement to service connection for tinnitus.

3.  Whether there was clear and unmistakable error in a 
January 17, 1986, rating decision that denied entitlement to 
service connection for a low back disorder, spinal 
meningitis, hearing loss, and sinus congestion with 
headaches.

4.  Entitlement to a compensable disability rating for a 
service-connected scarred left ear drum.

5.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus with degenerative 
changes of the feet, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to May 
1946 in the United States (U.S.) Coast Guard and from July 
1950 to September 1953 in the U.S. Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for a perforated right ear drum and tinnitus; 
found that there was no clear and unmistakable error in a 
1986 rating decision that denied entitlement to service 
connection for a low back disorder, spinal meningitis, 
hearing loss, and sinus congestion with headaches; denied 
entitlement to a compensable disability rating for a service-
connected scarred left ear drum; denied entitlement to a 
compensable disability rating for service-connected bilateral 
pes planus with degenerative changes of the feet; and denied 
entitlement to a compensable disability evaluation under 
38 C.F.R. § 3.324.  

In November 1997, the RO assigned a disability evaluation of 
10 percent for the service-connected bilateral pes planus 
with degenerative changes of the feet.  Because the RO 
granted a compensable disability rating for this condition, 
consideration of a 10 percent evaluation under 38 C.F.R. 
§ 3.324 based on multiple noncompensable service-connected 
disabilities became moot. 

The veteran has also claimed entitlement to service 
connection for a prostate disorder, residuals of an eye 
injury, a foot fungus, residuals of an injury to the penis 
and testicles, a stomach disorder, and painful ankles.  These 
claims have not yet been adjudicated are referred to the RO 
for appropriate action.

The veteran submitted duplicate evidence to the RO in July 
1999.  The RO forwarded this evidence to the Board in August 
1999.  The veteran has not waived RO consideration of this 
evidence; however, as it is duplicative of that already of 
record, a remand to the RO is not warranted.  38 C.F.R. 
§§ 19.31, 19.37 (1999).

The claim of entitlement to an increased disability rating 
for service-connected bilateral pes planus with degenerative 
changes of the feet is addressed in the remand immediately 
following this decision.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current perforated right 
ear drum is the result of a disease or injury incurred in 
service.

2.  No medical evidence has been presented or secured to 
render plausible a claim that any current tinnitus is the 
result of a disease or injury incurred in service.

3.  The RO denied entitlement to service connection for a low 
back disorder, spinal meningitis, hearing loss, and sinus 
congestion with headaches in a January 1986 rating decision.  
The RO advised the veteran of this decision and of his 
appellate rights in February 1986.  He did not appeal.  

4.  The veteran has not alleged specific errors of fact or 
law in the January 17, 1986, rating decision.

5.  The veteran is currently receiving the maximum schedular 
disability rating for a scarred left ear drum.


CONCLUSIONS OF LAW

1.  The claim for service connection for a perforated right 
ear drum is not well grounded and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for tinnitus is not well 
grounded and there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The January 1986 RO decision denying a claim for service 
connection for a low back disorder, spinal meningitis, 
hearing loss, and sinus congestion with headaches is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (1999).

4.  The veteran has not submitted a valid claim of clear and 
unmistakable error in the January 17, 1986, rating action 
that denied entitlement to service connection for a low back 
disorder, spinal meningitis, hearing loss, and sinus 
congestion with headaches.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  There is no legal basis for a compensable schedular 
evaluation for a scarred left ear drum.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6211 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records from his first period 
of active duty disclose no complaints or findings of a 
perforated right ear drum, tinnitus, a low back disorder, 
spinal meningitis, hearing loss, or sinus congestion with 
headaches.  He was hospitalized in March 1945 with a 
diagnosis of acute pharyngitis.  On separation examination in 
May 1946, examination of the right ear (including condition 
of the drum) was normal.  Hearing was 30/30 to conversational 
speech and 15/15 to whispered voice bilaterally.  Examination 
of the nose, spine and nervous system was normal.  The left 
ear drum was scarred.    

Service medical records from the veteran's second period of 
active duty disclose normal examination, including of the 
spine, on entrance examination in July 1950.  He sought 
treatment after being kneed in the right back while playing 
football in November 1951.  The impression was contusion and 
fracture of the fifth rib.  Follow-up treatment notes 
indicate that the veteran was healing.  He reported that he 
felt well in December 1953 and returned to full duty.  

In April 1952, the veteran complained of pain in his mid-back 
that radiated to his neck and the back of his head, as well 
as chills, fever, a throbbing headache, nausea and vomiting.  
Neurological examination was negative.  There was tenderness 
over the lower dorsal vertebrae and paravertebral muscles.  
The veteran was hospitalized for medical observation of a 
possible central nervous system infection.  The final 
diagnoses in July 1952 included pneumonia, primary, atypical, 
cured on admission; meningismus, due to pneumonia, cured on 
admission; and medical observation for headaches.  

In September 1952, the veteran complained of mid-lumbar and 
lower back pain.  He reported the onset of this condition at 
the time of his meningitis.  Examination was negative except 
for tenderness over L4 and pain referred there by leg raising 
and flexion of the hip.  The impression was unstable back 
syndrome.  X-rays of the spine were normal.  

The veteran was hospitalized from October to November 1952 
for evaluation of persistent low back pain.  He reported the 
onset of back pain since a spinal tap in April.  Physical 
examination was negative for evidence of orthopedic or 
neurological pathology.  Routine laboratory studies were 
within normal limits.  Observation of the veteran about the 
ward revealed no demonstrable disability.  Orthopedic 
consultation produced no positive findings.  The veteran was 
returned to duty with a diagnosis of psychogenic 
musculoskeletal reaction, manifested by weakness and 
backache.  

On separation examination in August 1953, the veteran denied 
any frequent or severe headaches; ear, nose or throat 
trouble; running ears; or arthritis or rheumatism.  Physical 
examination was normal, including of the nose; sinuses; right 
ear drum (perforation); spine; and neurologic system.  There 
were calcium deposits of the left ear drum.  Hearing was 
15/15 to whispered voice bilaterally.  

Following his first separation from service, the veteran was 
awarded service connection for a scarred left eardrum, 
evaluated as noncompensable, by means of a June 1946 rating 
decision.

The veteran claimed entitlement to service connection for a 
low back disorder in January 1947.  He stated that his back 
pain began in February 1945 while rowing crew for one month.  
He was not treated during service, but was reportedly treated 
for back trouble by Dr. Paul H. Swezey in January 1947.

The RO denied entitlement to service connection for a low 
back disorder in February 1949.  The veteran was notified of 
the RO's decision by letter dated February 21, 1949.  He did 
not appeal.

In 1985, the veteran claimed entitlement to service 
connection for a low back disorder, sinusitis, headaches, 
hearing loss, and spinal meningitis.  He stated that he 
injured his low back rowing crew in 1945 and 1946, was hit in 
the back playing football in 1951, and was treated for 
hearing problems and sinusitis in 1945 and for spinal 
meningitis in 1952 and 1953.  Following service, he was 
reportedly treated by Dr. Lindsey DeGuehery for a back 
disorder, but he did not provide the dates of treatment.  He 
also stated that he was treated by different doctors over the 
years but did not have records of their names. 

The veteran was examined by Francis W. Brooks, D.O. in August 
1985.  He reported that he was treated for spinal meningitis 
during active service in 1952.  He also admitted to back 
problems.  He stated that he got headaches from tobacco 
smoke, had decreased hearing as result of exposure to loud 
noise during service, and admitted to occasional sinusitis.  
Pertinent diagnoses included hearing loss with perforation of 
the right tympanic membrane and scarring on the left with 
possible neurosensory pathologies; compound scoliosis of the 
cervical and thoracolumbar spine with kyphosis; and 
suboccipital neuralgia.  

On examination by Dr. Brooks in November and December 1985, 
the veteran complained of back pain.  He was involved in an 
automobile accident in November 1985.  The tympanic membranes 
were scarred with perforation.  Additional diagnoses included 
flexion-extension injury of the spine with cervical and 
thoracolumbar strain; myofascitis; and multiple 
musculoskeletal injuries, status post motor vehicle accident 
with multiple body contusions with myofascitis, somatic 
dysfunctions, tendonitis and bursitis.  

In January 1986, the RO denied entitlement to service 
connection for a low back disorder, spinal meningitis, 
hearing loss, and sinus congestion with headaches. Service 
connection for a low back disorder (diagnosed in service as a 
psychogenic musculoskeletal reaction), spinal meningitis, and 
sinus congestion with headaches were denied on the grounds 
that the conditions were acute and transitory and not found 
on separation examination.  It was noted that the veteran's 
current back problems appeared to be the result of a recent 
automobile accident.  Service connection for hearing loss was 
denied on the grounds that, if existent, it was not incurred 
or aggravated during active service.  The veteran was 
notified of the RO's decision and of his appellate rights by 
means of a February 5, 1986, letter.  He did not appeal.  

The veteran was examined by VA in April 1990.  He reported 
that he was exposed to explosions on several occasion during 
active service.  He gave a history of a concussion in 
December 1965 as the result of a motor vehicle accident.  
Examination of the tympanic membranes revealed significant 
scarring with evidence for old posterior tympanic membrane 
rupture; the right tympanic membrane was clear.    

The veteran sought reevaluation of the disability rating 
assigned for his service-connected scarred left ear drum in 
April 1995.  In May 1995, he stated that the RO's denial of 
service connection for hearing loss was clearly and 
unmistakably erroneous because "hearing loss cannot be acute 
& transitory and I have to wear hearing aids in both ears."  
The veteran stated in September 1995 that the 1986 rating 
decision that denied entitlement to service connection for a 
low back disorder, spinal meningitis, hearing loss, and sinus 
congestion with headaches was clearly and unmistakably 
erroneous.

VA treatment records dated from 1990 to 1995 were thereafter 
associated with the claims folder.  In March 1990, the 
veteran gave a history of exposure to heavy gunfire during 
service.  A five inch gun reportedly went off over his head 
and he could not hear for some time.  On examination, the 
left ear drum was very badly scarred but a definite 
perforation was not seen.  The right drum had a healed 
perforation.  

The veteran was afforded a VA audio examination in November 
1995.  He was reportedly near explosions and had episodes of 
perforated eardrum while aboard a destroyer during active 
service.  He complained of tinnitus of the right ear, 
questionably periodic.  Ear, nose and throat examination was 
recommended due to the veteran's history of ear drum 
perforation.  According to the RO, the veteran was scheduled 
for such an examination but failed to report; however, this 
in not reflected by any evidence in the claims file.

Additional VA treatment records dated from 1995 to 1996 
showed that in March 1996 the veteran gave a history of 
tympanic membrane perforation (left or right?).  He also 
reported increased tinnitus on the left and a "squash" 
sound behind his right ear.  A tympanogram for the right ear 
was Type A and for the left ear was Type AS (stiff), 
consistent with a history of tympanic membrane perforation.  
In May 1996, the veteran gave a history of military noise 
exposure on ships and while working around aircraft.  He 
complained of left ear problems.  He could not tolerate 
sounds at 70 decibels in the left ear because they were 
distorted and annoying.  He also reported a history of 
perforated ear drums, when a gun swung around and went off 
near his ear.  He stated that his ears were leaking and he 
could not hear for days.  He also reported that tinnitus of 
both ears had been constant for many years.  Auditory brain 
responses were normal.  

The additional VA records also showed treatment for sinus 
problems with headaches, hearing loss, and low back problems.  
The veteran further gave a history of spinal meningitis.

Also associated with the claims folder are March 1987 and 
November 1986 Social Security Administration (SSA) decisions, 
as well as records upon which those decision were made.  In 
November 1986, the veteran claimed that he was unable to work 
due to, inter alia, a severe sinus condition, a bad spine, 
and residuals of spinal meningitis.  Howard S. Buchoff, M.D. 
diagnosed the veteran as having chronic low back pain in 
September 1986. 

The veteran testified at a personal hearing at the RO in 
January 1997.  He stated that he incurred several conditions 
during active service, i.e., that he injured his low back in 
1945 in a crew race; that he was hospitalized for a high 
fever, throbbing headache, vomiting, dizziness and sinus 
congestion; that he was diagnosed as having spinal 
meningitis; that he reinjured his back in 1946 when he was 
slammed against a bulkhead; that his back was injured by 
spinal taps; that he was hit in the back while playing 
football; that he suffered perforated eardrums while on a 
construction crew; and that he was exposed to noise from 
gunfire and jet engines during active service resulting in 
hearing loss.  The veteran also reported the onset of ringing 
in his ears about four or five years ago.  He felt that there 
was sufficient evidence of record in 1986 to grant his claims 
for service connection for these disabilities.  He stated 
that the conditions were documented in the medical records 
and that VA ignored them.  He felt that VA should make 
attempts to obtain log book entries from the ships where he 
served.  Concerning his left eardrum, the veteran stated that 
he had problems recognizing sounds and tones.

Subsequent efforts undertaken by the RO to obtain additional 
service medical records, Surgeon General's Office records and 
log book entries were unsuccessful.

In January 1997, the veteran provided copies of 38 U.S.C.A. 
§§ 1153, 1154(a), and 1155; service personnel records; a May 
1946 Medical History Questionnaire, in which he reported 
incurring eye and ear disabilities during service; and 
articles concerning the application of 38 C.F.R. § 4.16(b) as 
well as an articles and photo indicating that he was a member 
of a crew team during active service.


II.  Legal analysis

A.  Service connection for a perforated right eardrum and 
tinnitus

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, the medical evidence of record indicates that the 
veteran currently suffers from a perforated right ear drum 
and tinnitus.  These disabilities were first diagnosed many 
years after service in 1985 and 1995, respectively.  
Therefore, the Board finds that there is sufficient medical 
evidence of a current disability, and the first element of a 
well-grounded claim has been satisfied.

The veteran maintains that he suffered a perforated right ear 
drum when a gun went off near his ear during active service 
and as a result of working on a construction crew.  He also 
reported the onset of tinnitus during active service, 
including as a result of noise exposure.  In view of the 
foregoing, the Board finds that there is sufficient lay 
evidence of incurrence of an injury during service, and the 
second element of a well-grounded claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
constant tinnitus for many years, as well as the onset of a 
perforated right ear drum during active service.  Presuming 
the history of continuity of symptomatology since active 
service to be credible for the purpose of establishing a 
well-grounded claim, there is still no medical evidence of 
record of a nexus between the present disabilities and the 
post-service symptomatology.  Savage, 10 Vet. App. at 497 
(holding that veteran's own testimony that he sustained a 
back injury in service, walked with a limp ever since, and 
received heat treatments over the years is presumed credible 
for the purpose of establishing a well grounded claim because 
it is not inherently incredible or beyond the competence of a 
lay person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate the present disabilities etiologically to 
the veteran's post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating the current perforated right 
ear drum or tinnitus to any inservice disease or injury or to 
the post-service symptomatology.  The veteran is not 
competent to ascribe his post-service difficulties to active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the veteran may have continuously experienced ear 
symptomatology since active service, there is no medical 
evidence in the record at all tending to show that there were 
underlying chronic disabilities which caused the symptoms in 
service and that underlying disabilities also have caused all 
the intermittent complaints of symptomatology experienced 
since service.  Similarly, there is no medical evidence 
tending to show that the inservice symptoms represented a 
chronic perforated right ear drum and tinnitus rather than 
acute and transitory conditions. 

Because no medical evidence has been presented or secured to 
render plausible a claim that the perforated right ear drum 
and tinnitus, diagnosed many years after service, had their 
onset in service or are the result of, or related to, any 
disease contracted or injury sustained in active military 
service, the Board concludes that these claims are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claims for service connection for a perforated 
right ear drum and tinnitus.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to the veteran's claims under 38 U.S.C.A. § 5103(a) 
(West 1991).


B.  Whether there was clear and unmistakable error in a
 January 1986 rating decision 

The RO denied the veteran's claims for service connection for 
a low back disorder, spinal meningitis, hearing loss, and 
sinus congestion with headaches in January 1986 and notified 
him of this decision by letter dated February 5, 1986.  The 
notification letter was sent to the veteran at the last known 
address of record, and there is no evidence in the claims 
file that this letter was returned to the RO as undelivered.  
Accordingly, the veteran was properly notified of the 
February 1986 rating decision.  Because the veteran did not 
file a notice of disagreement with that decision within one 
year, the rating decision became final. 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (1999).

The Board finds that a claim of clear and unmistakable error 
in the January 17, 1986, rating decision has not been pled 
with sufficient specificity to raise a valid claim.  The 
Court has held that a finding of clear and unmistakable error 
in a prior rating decision requires error in the prior 
adjudication of the claim.  A claim for clear and 
unmistakable error must be specific and not a mere broad 
allegation of a failure to follow the regulations, or the 
failure to give due process, or any other general, unspecific 
error.  Mindenhall v. Brown, 7 Vet. App. 271, 275, citing 
Fugo v. Brown, 6 Vet. App. at 44 (1993).  The Court has 
explained that a mere difference of opinion as to the facts 
or disagreement with the original decision and its 
interpretation of the facts is not to be of the type of 
administrative reversible error under 38 C.F.R. § 3.105(a).  
Russell v. Principi, 3 Vet. App. 310 (1992) (an appellant 
must assert "more than a disagreement as to how the facts 
were weighed or evaluated"); Robie v. Derwinski, 1 Vet. App. 
612, 614-615 (1991);. Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991); Thompson v. Derwinski, 1 Vet. App. 251 
(1991).  In particular, the Court has promulgated a three-
pronged test to determine whether clear and unmistakable 
error is present in a prior determination:

(1)  [e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;

(2)  the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and

(3)  a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en 
banc).

The Court has further held that, in order for a claimant to 
successfully establish a valid claim for clear and 
unmistakable error in a final RO rating decision, the 
claimant must articulate with some degree of specificity what 
the alleged error is, and, unless the alleged error is the 
kind of error that, if true, would be clear and unmistakable 
error on its face, the claimant must provide persuasive 
reasons explaining why the result of the final RO rating 
decision would have been manifestly different but for the 
alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); review en banc 
denied, 6 Vet. App. 162 (1994).

The veteran has alleged clear and unmistakable error in the 
1986 rating decision; however, he has cited no law or 
regulations relevant to such a claim.  Moreover, he has not 
articulated with specificity an error of fact committed on 
the part of the RO in conjunction with that rating decision 
that would constitute clear and unmistakable error on its 
face, and he has not provided persuasive reasons explaining 
why the result of the final RO rating decision would have 
been manifestly different but for the alleged error. 

The veteran argues that there was sufficient evidence of 
record in 1986 to grant his claims for service connection for 
his claimed disabilities.  To the extent that he contends 
that there was another, perhaps more persuasive, view of the 
evidence that should have led the RO to award service 
connection in 1986 for a low back disorder, spinal 
meningitis, hearing loss, and sinus congestion with 
headaches, the Board finds that any error by the RO in not 
making such an award would nonetheless not fit the definition 
of clear and unmistakable error:  "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Accordingly, because 
this position amounts to no more than "a disagreement as to 
how the facts were weighed or evaluated," it cannot form the 
basis of a clear and unmistakable error claim.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  Simply to claim clear and 
unmistakable error on the basis that a previous adjudication 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of clear and unmistakable 
error.  Fugo v. Brown, 6 Vet. App. at 43-44 (1993).  

The veteran has provided copies of 38 U.S.C.A. §§ 1153, 
1154(a), and 1155 and 38 C.F.R. § 4.16(b); although he did 
not argue their application to the 1986 rating decision.  To 
the extent that he is claiming that these regulations were 
not properly applied in 1986, the Board finds that U.S.C.A. § 
1155 and 38 C.F.R. § 4.16(b) are not applicable to claims for 
service connection; nor did the veteran claim or did the 
evidence support a claim for service connection based on 
aggravation, requiring the application of 38 U.S.C.A. § 1153.  
With respect to 38 U.S.C.A. § 1154(a), pursuant to the 
presumption of regularity attending the official acts of 
public officers, it must be concluded that all relevant law 
and evidence was considered.  Dolan v. Brown, 9 Vet. App. 
358, 362 (1996).      

Accordingly, the Board concludes that clear and unmistakable 
error has not been pled with the required specificity in this 
case to establish a valid claim.  Luallen v. Brown, 8 Vet. 
App. 92, 94 (1995); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); 
review en banc denied, 6 Vet. App. 162 (1994).


C.  Compensable schedular evaluation for a scarred left ear 
drum

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).

The veteran's scarred left ear drum is rated under Diagnostic 
Code 6211.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
Schedule of ratings - ear.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, the amended regulations 
did not result in any changes to Diagnostic Code 6211.  
Therefore, the veteran will not be prejudiced by the Board's 
adjudication of this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for a perforation of the 
tympanic membrane.  38 C.F.R. § 4.87a, Diagnostic Code 6211 
(1999).  Diagnostic Code 6211 provides a noncompensable 
disability rating for perforation of the tympanic membrane.  
The noncompensable disability rating assigned for this 
disability encompasses a level of compensation for any 
impairment in earning capacity due to these symptoms.  There 
is a lack of entitlement under the law to a higher schedular 
evaluation.  In this case, the facts are not in dispute, and 
the application of the law to the facts is dispositive.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-430 (1994).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a perforated right ear drum is denied.

Having found the claim not well grounded, entitlement to 
service connection for tinnitus is denied.

The claim of clear and unmistakable error in the January 17, 
1986, rating decision is denied. 

There being no entitlement under the law to a higher 
schedular evaluation, entitlement to a compensable disability 
rating for a scarred left ear drum is denied.


REMAND

Increased disability rating for service-connected bilateral 
pes planus with degenerative changes of the feet

The veteran's foot disability is rated pursuant to Diagnostic 
Codes 5010-5276.  The provisions of sections 38 C.F.R. 
§§ 4.40 and 4.45 apply to diagnostic codes that involve 
limitation of motion, such as Diagnostic Code 5010.  
Therefore, consideration must be given to the criteria 
discussed in DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995), 
and VA is required to obtain adequate and competent evidence 
that will permit an informed assessment of whether greater 
limitation of motion or additional functional loss is likely 
to arise on use or during flare-ups.  See 38 C.F.R. § 4.40, 
4.45 (1999).  Therefore, further development is required in 
this regard.
 
Accordingly, in order to assure informed appellate review, 
the claim is remanded to the RO for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected bilateral pes 
planus with degenerative changes of the 
feet since 1996.  Request all records of 
any treatment reported by the veteran 
that are not already in the claims file.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR 3.159(c).

2.  Schedule the veteran for an 
appropriate VA examination of the feet.  
The examiner should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected bilateral pes planus 
with degenerative changes of the feet. 

The examiner should note the range of 
motion for the feet and should state 
what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the feet are used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  Each foot 
should be assessed separately.

The examiner should specifically state 
whether there is any pain on 
manipulation and use accentuated, 
deformity (pronation, abduction, etc.) 
and the extent thereof, indication of 
swelling on use, characteristic 
callosities, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achilles on manipulation, and 
whether there is any improvement or 
relief of symptomatology with the use of 
orthopedic shoes or appliances.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's 
service-connected bilateral pes planus 
with degenerative changes of the feet, 
and any other nonservice-connected 
disorders of the feet shown by the 
medical evidence, if present.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999);  see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination. 

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals






